Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the request for continued examination filed on 03/26/2021.
	Currently, claims 1-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Claim Objections
Claim 3 (along with claims 4-5 by dependence thereon) is objected to because of the following informalities:  “SiO” on line 2 should be “SiOx” for consistency with the parent claim.  Appropriate correction is required.

Claim 4 (as well as claim 5 by dependence thereon) is objected to because of the following informalities:  “bottom spacer” should be “silicon nitride bottom spacer” for consistency.  Appropriate correction is required.

20 is objected to because of the following informalities:  “bottom spacer” on line 2 should be “silicon nitride bottom spacer” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 (as well as claims 19-20 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the fin liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim and it is suggested to introduce the term anew, or else refer to the silicon oxide (SiOx) fin liner as it is confusing as to which fin liner is being referred to.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Cheng” US 9,711,618 dated 03/31/2016) in view of Takagi et al. (“Takagi” Takagi, S. “Gate Dielectric formation and MIS interface characterization on Ge” Microelectronic Engineering Vol. 84 Iss. 9-10 10/2007 pp. 2314-2319).
As to claim 1, Cheng shows a device (See Fig. 11 along with previous figures showing how the device was made up until that point, note also for claims 2-5 below the office will use Fig. 29 which has all of the same parts still present as will be called for in claim 1) comprising: 
one or more vertical fin(s) on a surface of a substrate (see fins 111 on surface of substrate 110; col. 6, line 16; note here either of Ge or Si can be used as the substrate material here with Ge here being the main embodiment noted in this grounds of rejection; col. 6, line 22); 
a bottom source/drain (see bottom s/d region 230; col. 7, line 44-45) at the surface of the substrate, where at least a portion of the bottom source/drain is below at least one of the one or more vertical fin(s) (note portions of 230 are below the fins); 
a silicon oxide (SiOx) fin liner (see layer 180 being SiO2; col. 9, line 56), where x is a variable indicating a number of oxygen atoms in relation to the silicon atom, on the at least a portion of the bottom source/drain and a lower portion of the at least one of the one or more vertical fin(s) (note that 180 is “on” though not directly touching 230 therebelow and is on a lower portion of 111 as well); 
a sacrificial layer (see the gate dielectric layer 150 having part thereof sacrificed; col. 8, line 4) on the silicon oxide (SiOx) fin liner (note 150 is on the fin liner 180 noted above), wherein the silicon oxide (SiOx) fin liner separates the sacrificial layer from the lower portion of the at 
a silicon nitride bottom spacer (see the bottom spacer 140 of SiN on 150; col. 7, line 63) on the sacrificial layer.  

However, Cheng fails to show the sacrificial liner layer being specifically a germanium oxynitride sacrificial liner layer.  (That is, the gate dielectric noted above, which has had parts thereof sacrificed, in Cheng is not specifically made of Germanium oxynitride).    

Takagi shows using GeON for an interface control layer for a gate dielectric (see GeON as a species of interface control layer in the third paragraph of page 2315, to put in a dielectric stack for a gate insulator on a main high k gate dielectric between it and the channel) as a part of a dual layer stack (note the stack is the high k material and the GeON).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the GeON layer as taught by Takagi to have made a GeON interface layer under the gate dielectric layer against the fin throughout formation thereof in Cheng’s design with the motivation of increasing the robustness of the design in Cheng to help enable the use Ge as a channel material (see substrate 100X from which fins 104 are made, being generic in Park [0017] and [0018], but Ge being suggested as a better channel material in the first paragraph of Takagi’s Introduction on page 2314, though it requires an interface layer for best results at the interface between it and the gate insulator and from which GeON has been suggested as an interfacial material by several groups as noted in the third paragraph of 2315; the office notes here for the applicant that though this rejection is made 

The office notes that when the GeON interfacial layer is made between the high-k gate dielectric layer and fin as a part of a dual layer stack during the method of making the structure in Fig. 11 and ultimately resulting in the structure in later figures having a small leftover remnant of GeON under the main gate dielectric layer between the main gate dielectride high-k layer and the fin, the office then designates this GeON layer as the germanium oxynitride sacrificial layer in addressing the claim 1.  Note this leaves the main high-k part of the layer modified above not designated as this germanium oxynitride sacrificial layer.  

As to claim 2, Cheng as modified by Takagi above, shows a device further comprising a top source/drain on a top surface of each of the one or more vertical fin(s) (col. 12, line 15 shows the ultimate formation of a top source/drain where the rest of the parts noted above for claim 1 are still present in Fig. 23 when 210 is made and all the way up to Fig. 29 in final form).

As to claim 3, Cheng as modified by Takagi above, shows a device wherein the germanium oxynitride sacrificial layer and the SiO fin liner are between the SiN bottom spacer and the lower portion of the at least one of the one or more vertical fins (note the lower part of 180 and the GeON parts brought in from Takagi above are between 140 and a lower portion of the fins, though not the lowermost tips of the fins).  



As to claim 5, Cheng as modified by Takagi above shows a device further comprising a gate structure (note the gate eventually being made as 220; col. 13, line 46) on the insulating liner, and a top spacer layer on the gate structure (see material of SiBCN acting as top spacer; col. 13, line 55).  


As to claim 6, Cheng shows in Fig. 11 (see prior figures for the method of making leading to this device) a device comprising: 
one or more vertical fin(s) on a surface of a substrate (see fins 111 on surface of substrate 110; col. 6, line 16; note here either of Ge or Si can be used as the substrate material here with Ge here being the main embodiment noted in this grounds of rejection; col. 6, line 22), 
a bottom source/drain at the surface of the substrate (see bottom s/d region 230; col. 7, line 44-45), where at least a portion of the bottom source/drain is below at least one of the one or more vertical fin(s) (note at least a portion of 230 is below 111’s); 

a sacrificial layer (see the gate dielectric layer 150 having part thereof sacrificed; col. 8, line 4) directly on the fin liner (see 150 directly on 140), wherein the fin liner separates the sacrificial layer from the lower portion of the at least one of the one or more vertical fin(s) (note that 140 separates 150 from the lower portion of the next fin over from the specific fin above), and separates the sacrificial layer from the bottom source/drain (note 140 separates 150 from the bottom s/d feature).  

However, Cheng fails to show the sacrificial liner layer being specifically a germanium oxynitride sacrificial liner layer.  (That is, the gate dielectric noted above, which has had parts thereof sacrificed, in Cheng is not specifically made of Germanium oxynitride).    

Takagi shows using GeON for an interface control layer for a gate dielectric (see GeON as a species of interface control layer in the third paragraph of page 2315, to put in a dielectric stack for a gate insulator on a main high k gate dielectric between it and the channel) as a part of a dual layer stack (note the stack is the high k material and the GeON).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the GeON layer as taught by Takagi to have made a GeON interface layer under the gate dielectric layer against the fin throughout formation thereof in Cheng’s design with the motivation of increasing the robustness of the design in 

The office notes that when the GeON interfacial layer is made between the high-k gate dielectric layer and fin as a part of a dual layer stack during the method of making the structure in Fig. 11 and ultimately resulting in the structure in later figures having a small leftover remnant of GeON under the main gate dielectric layer between the main gate dielectride high-k layer and the fin, the office then designates this GeON layer as the germanium oxynitride sacrificial layer in addressing the claim 6.  Note this leaves the main high-k part of the layer modified above not designated as this germanium oxynitride sacrificial layer.  


As to claim 8, Cheng as modified by Takagi above shows the device further comprising a bottom spacer on the germanium oxynitride sacrificial layer (note that here that as the main high-k dielectric in the gate dielectric is currently undesignated as noted above, the office will switch the designation of the layer 140 to here be the bottom spacer and use the high-k gate .  


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Cheng” US 9,711,618 patented 07/18/2017) in view of Takagi et al. (“Takagi” Takagi, S. “Gate Dielectric formation and MIS interface characterization on Ge” Microelectronic Engineering Vol. 84 Iss. 9-10 10/2007 pp. 2314-2319) as applied to claim 6 above, and further in view of Oshima et al. (“Oshima” Oshima, Y. “Chemical Bonding, Interfaces, and Defects in Hafnium Oxide/Germanium Oxynitride Gate Stacks on Ge(100)” Jour. Of the Electr. Soc. 155 (12) 10/17/2008 pp. G304-G309).
As to claim 7, Cheng in view of Takagaki shows a device as related above for claim 6 above, but fails to show the device being one wherein the germanium oxynitride sacrificial layer has a thickness in a range of about 1 nm to about 3 nm.  That is to say, the interfacial layer brought in from Takagaki that makes the an underlying underlayer for the high-k dielectric gate dielectric in the combination above and went along with the high-k gate dielectric in processing having part thereof sacrificed is not shown to be specifically 1 nm to about 3 nm in the combination above.  

Oshima suggests a thickness of less than 2 nm for interfacial layers between Ge substrates and high k layers (see less than 2 nm required for interfacial layers; second main paragraph of pg. G304).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have used the proposed thickness of interfacial layers as taught by Oshim for the interfacial layer being brought in to Cheng from Takagaki above, with the motivation of enabling scaling of gate capacitance density in modern nodes (see less than 2 nm thick thickness suggested to allow scaling of the gate capacitance density in modern nodes; second paragraph of pg. G304).  

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9, the office notes that the art of record does not show the limitation “further comprising a gate dielectric layer on the insulating liner” in the context of all of the parent claims all together.  Here the office notes that perhaps the primary reference used above is likely one of the better references of record.  However the office notes that there are simply too few layers to be able to make designations for all of the recited parts an there does not appear to be any references which would suggest such a layer, or a layer that would address one of the other layers called for thus freeing up a designation of a part, such that the claim would be considered to be obvious to one of ordinary skill in the art.  Thus the office finds the claim to not be anticipated, and likewise finds the claim to not be considered obvious to one of ordinary skill in the art under 35 U.S.C 103.  


As to claim 16, the office notes here the prior art of record does not show all of the limitations of the last three clauses all together in the overall context, although of special note is the recently amended sections.  The office notes that likely the above primary reference is among one of the better references of record.  However the office notes that there are too many specifics on the various parts in the last three clauses to all get addressed at one time although nearly all of them likely could without one another where specifically the “directly on” limitations are likely some of the more difficult limitations to meet all along with the other limitations.  Thus the office finds that the claim is not anticipated, and also finds that the claim is not considered obvious to one of ordinary skill in the art under 35 U.S.C 103.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/29/2020, with respect to the objections to the claims and the rejections under 35 U.S.C 112(b) have been fully considered and are persuasive for the issues that the applicant addressed.  There are some new issues now having come up noted above.  
The applicant’s arguments regarding the old art rejections have likewise been considered and the old rejections have been withdrawn.  

The office notes for the applicant that the references listed here are the final references that are facing the application, to the extent that the applicant’s representative believed that two of them could be excluded the office suggests doing so unless allowable subject matter above is moved to independent claims to put the case into condition for allowance.  The references are:  9837405, 9711618, 9653602, 20160284712, 9640636 (all US).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891